Citation Nr: 1442313	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1946.  He died in June 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Currently, this appeal is within the jurisdiction of the Louisville, Kentucky, VA RO.  

The appellant has, during the course of this appeal, changed her accredited representative to the Disabled American Veterans, as reflected on the first page of this action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA claims processing center reflect that they contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died in June 2012 due to a myocardial infarction.  

2.  At the time of his death, the Veteran was in receipt of service connection for hearing loss, with a 50 percent rating, and tinnitus, with a 10 percent rating.  He had also been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective April 20, 2005.  

3.  A cardiovascular disability was not incurred in service, was not continuous since service separation, did not result from a disease or injury incurred therein, did not manifest to a compensable degree within a year of service separation, and was not caused or aggravated by a service-connected disability.  

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within a September 2012 notice letter.  Additionally, this notice was provided prior to the October 2012 rating decision on appeal, preventing any timing deficiency regarding the required VA notice.  See Mayfield, supra.  The appellant is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the appellant nor her representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  In the present case, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Additionally, a VA medical opinion was obtained in June 2014.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the service-connected bilateral hearing loss rendered the Veteran inactive, subsequently resulting in the myocardial infarction which caused his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In the present case, at the time of his death, the Veteran had been awarded service connection for hearing loss, with a 50 percent rating, and tinnitus, with a 10 percent rating.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted effective from April 20, 2005.  He died on June [redacted], 2012 at a VA hospital at age 87.  The immediate cause of death was myocardial infarction, with no underlying causes of death noted.  

The Veteran was first diagnosed with a myocardial infarction in 2012, more than 50 years after service separation.  The appellant does not contend and the record does not suggest onset of any cardiovascular disability either during service, or within a year thereafter.  Therefore, service connection for the cause of the Veteran's death as having been incurred during service or with onset to a compensable degree within a year thereafter is not warranted.  The record also does not demonstrate that a cardiovascular disorder was continuous since service or was due to or the result of a disease or injury incurred therein.  

Rather, the appellant asserts that the Veteran's service-connected bilateral hearing loss caused him to be inactive, contributing to cardiovascular disease and his subsequent fatal myocardial infarction.  In support of her claim, she submitted medical treatise excerpts indicating a possible link between hearing loss, social isolation, depression, and the subsequent development of heart disease.  

A February 2014 statement was also received from E.B., M.D., a VA physician who treated the Veteran between July 2008 and November 2010.  Dr. B. noted that the Veteran was, prior to his death, a non-smoker with no prior history of heart disease.  Dr. B. then noted there existed a "potential link between hearing loss and [the Veteran's] development of heart disease and dementia [and] adequate reasons to link his death with his service-connected disabilities."  No further rationale for this opinion was provided.  

In response, the RO submitted the file to a VA physician, J.W.T., M.D., in June 2014.  After reviewing the claims file and noted the Veteran's service-connected disabilities, Dr. T. opined:  

There is no direct and determinant biochemical, physiological or anatomical linkage between loss of hearing and inactivity.  A causal relationship, understood in the usual medical sense, which connects the veteran's hearing loss with inactivity (and therefore with a myocardial infarction) can therefore not be objectively supported, rendering a relationship less likely as not.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds Dr. B.'s opinion to be of minimal probative value, as its language is inherently speculative ("a potential nexus") and he points to no studies, treatises, or other medically-accepted principles in support thereof.  Moreover, social isolation is not otherwise shown in the record.  For example, the Veteran is noted to have lived with his wife of many years up until his death, and had some contact with friends and family.  According to a September 2008 VA audiological examination report, the Veteran, a retired minister, continued to preside over weddings and funerals on a part-time basis.  

Thus, the Board finds that given the speculative nature of the opinion, it is of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  In contrast, Dr. T.'s opinion statement definitively addressed and denied any "biochemical, physiological or anatomical linkage between loss of hearing and inactivity" as would result in the Veteran's death.  For this reason, Dr. T.'s opinion is granted more probative weight by the Board.  

The appellant has herself asserted that the Veteran's hearing loss and tinnitus caused or contributed to his death.  The Board finds, however, that as a layperson, the appellant is not competent to offer her own assertions regarding such an etiological nexus, as she lacks the specialized training or knowledge regarding such complex medical matters.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

An appellant is competent to report symptoms that he or she experiences or observes at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the present appellant is competent to report her observations about the Veteran's hearing loss, a myocardial infarction is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Thus, her written and oral assertions, though credible, lack probative weight regarding the etiology of the Veteran's cause of death.  Laypersons may also testify regarding complex medical matters related to them by a competent medical expert; in the present case, however, the appellant has not alleged as such in the present case.  Id.  

Finally, the appellant has submitted medical treatise excerpts suggesting a link between hearing loss, depression or dementia, and heart disease.  The Board, however, finds these articles to be of limited probative value in the present case.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, these articles are not found by a competent expert to be pertinent to the pending claim and are otherwise too general to serve as the basis for a grant of service connection.  

In conclusion, the Board finds the preponderance of the evidence to be against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's myocardial infarction was neither incurred during service, manifested to a compensable degree within a year thereafter, or was the result of or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

In the October 2012 rating decision, the appellant was also denied, as a separate issue, DIC benefits pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 provides for the payment of compensation in the same manner as if the veteran's death were service connected if certain criteria are met, to include if the veteran was continuously rated totally disabled for the 10 years immediately preceding death.  In the August 2013 notice of disagreement, the appellant's representative stated the appellant was disagreeing with the denial of "DIC benefits to surviving spouse", indicating disagreement with the denial of DIC benefits pursuant to both 38 U.S.C.A. § 1310 (based on a service-connected cause of death) and § 1318 (based on other criteria).  In an accompanying statement, the appellant also discussed the length of time for which the Veteran was allegedly totally disabling, suggesting the appellant believed she was entitled to § 1318 benefits.  

In the January 2014 statement of the case, however, only the issue of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 was listed.  The RO has yet to issue the appellant a statement of the case regarding the issue of DIC benefits pursuant to 38 U.S.C.A. § 1318.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must issue a statement of the case that addresses the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


